
	
		II
		112th CONGRESS
		1st Session
		S. 239
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Ms. Klobuchar (for
			 herself and Mr. Brown of Massachusetts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To support innovation, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Innovate America
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Research and Development
					Sec. 101. Simplification of tax credit for contributions to
				universities for research and development purposes.
					Sec. 102. Credit for charitable contributions of equipment to
				secondary schools and technical and community colleges.
					TITLE II—Lending to small- and medium-sized high growth
				technology companies
					Sec. 201. Innovative Technology Development Loan Guarantee
				Program.
					TITLE III—Education
					Sec. 301. Definitions.
					Sec. 302. Increasing funding for STEM secondary
				schools.
					Sec. 303. Grants to institutions of higher education for
				retaining STEM students.
					Sec. 304. Expanding undergraduate research
				opportunities.
					Sec. 305. Internet website promoting commercialization of
				technology ideas invented by federally funded researchers.
					Sec. 306. Technology Commercialization Awards Pilot
				Program.
					TITLE IV—Manufacturing and export promotions
					Sec. 401. Manufacturing assistance program for small- and
				medium-sized manufacturers in the United States.
					Sec. 402. Removing barriers for exporting industries in the
				United States.
					Sec. 403. Improving access to international
				markets.
					TITLE V—Offsets
					Sec. 501. Limitation on Government printing costs.
					Sec. 502. Eliminating bonuses for poor performance by
				Government contractors.
				
			2.FindingsCongress finds the following:
			(1)Innovation has
			 historically been a catalyzing force in the American economy, driving the
			 production of game-changing technologies, the creation of millions of jobs and
			 the opening of countless new avenues for growth. In an increasingly competitive
			 global economy, our Nation’s continued leadership and prosperity will hinge on
			 progress in key innovative areas, most notably exporting, entrepreneurship,
			 research and development, and education in science, technology, engineering,
			 and mathematics (STEM);
			(2)Start-up
			 companies create the lion’s share of new technologies. Increasing the flow of
			 capital to these firms would bridge the gap that often exists between their
			 initial startup costs and their long-term capital needs, giving the firms the
			 resources necessary to research, develop and commercialize new products.
			(3)Simplifying,
			 expanding and stabilizing the tax credits that businesses and institutions of
			 higher education rely on to offset the cost of research and would promote
			 greater clarity in the Internal Revenue Code of 1986 and deliver a powerful
			 incentive for private sector innovation.
			(4)Increasing the
			 emphasis on STEM education in high schools and institutions of higher education
			 would ensure that more students have the skills and training to not only
			 compete for jobs in a 21st century economy, but also to create the startup
			 companies and revolutionary technologies that will sustain American prosperity
			 for centuries to come.
			(5)An effective
			 regulatory climate should protect consumers and promote transparency without
			 overburdening the businesses that create jobs. Federal agencies with rulemaking
			 authority should be vigilant in assessing the impact of new regulations on
			 innovation and job creation, particularly in anchor industries like
			 manufacturing.
			(6)The economic
			 impact of a new product or technology is often dependent on its commercial
			 success. To ensure American products can be bought and sold in markets around
			 the world, the government should identify and remove over burdensome
			 regulations that create barriers for United States exporting companies.
			(7)Comprehensive and
			 fair trade agreements are vital to the United States’ ability to export. The
			 Federal Government should ardently work towards ratifying trade agreements with
			 foreign countries that benefit the citizens and industries of the United
			 States.
			IResearch and
			 Development
			101.Simplification of
			 tax credit for contributions to universities for research and development
			 purposes
				(a)In
			 generalSubparagraph (A) of section 41(e)(7) of the Internal
			 Revenue Code of 1986 (defining basic research) is amended by striking
			 not having a specific commercial objective.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				102.Credit for
			 charitable contributions of equipment to secondary schools and technical and
			 community colleges
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						45S.Credit for
				charitable contributions of equipment to secondary schools and technical and
				community colleges
							(a)In
				generalFor purposes of section 38, the charitable equipment
				contribution credit determined under this section for any taxable year is an
				amount equal to 30 percent of the fair market value (determined at the time of
				the contribution) of any qualified equipment which is contributed by the
				taxpayer to a secondary school, technical college, or community college.
							(b)Qualified
				equipmentFor purposes of this section, the term qualified
				equipment means any tangible personal property described in paragraph
				(1) of section 1221(a), but only if—
								(1)the property is
				purchased, constructed, or assembled by the taxpayer,
								(2)the property is
				equipment or apparatus substantially all of the use of which by the donee is
				for research or experimentation, research training, or education in science or
				technology,
								(3)the property is
				suitable for use in the donee's research or experimentation or educational
				programs,
								(4)the property is
				not transferred by the donee in exchange for money, other property, or
				services, and
								(5)the taxpayer
				receives from the donee a written statement representing that its use and
				disposition of the property will be in accordance with the provisions of
				paragraphs (2), (3), and (4).
								(c)Gain not taken
				into accountThe amount of any contribution of qualified
				equipment otherwise taken into account under subsection (a) shall be reduced,
				but not below zero, by the sum of—
								(1)1/2
				of the amount of any gain which would not have been long-term capital gain
				(determined without regard to section 1221(b)(3)) if the property contributed
				had been sold by the taxpayer at its fair market value (determined at the time
				of such contribution), and
								(2)the amount, if
				any, by which the amount of such contribution (determined by taking into
				account paragraph (1) but without regard to this paragraph) exceeds twice the
				taxpayer's basis in the qualified equipment.
								(d)DefinitionsFor
				purposes of this section—
								(1)Secondary
				schoolThe term secondary school has the meaning
				given such term by section 9101 of the Elementary and Secondary Education Act
				of 1965.
								(2)Technical
				collegeThe term technical college means a
				postsecondary vocational institution (as defined in section 102(c) of the
				Higher Education Act of 1965).
								(3)Community
				collegeThe term community college means a junior or
				community college (as defined in section 312 of the Higher Education Act of
				1965).
								(e)Denial of
				double benefitNo deduction shall be allowed under section 170
				for any contribution for which a credit is allowed under this
				section.
							.
				(b)Credit treated
			 as part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended—
					(1)by striking
			 plus at the end of paragraph (35),
					(2)by striking the
			 period at the end of paragraph (36) and inserting , plus,
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(37)the charitable
				equipment contribution credit determined under section
				45S(a).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
					
						
							Sec. 45S. Credit for charitable contributions of equipment to
				secondary schools and technical and community
				colleges.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after December 31, 2010.
				IILending to
			 small- and medium-sized high growth technology companies
			201.Innovative
			 Technology Development Loan Guarantee Program
				(a)DefinitionsIn
			 this section:
					(1)Clean
			 technologyThe term clean technology means—
						(A)technology that
			 improves energy efficiency, including—
							(i)technologies to
			 reduce energy consumption;
							(ii)energy-efficient
			 building technologies and applications; and
							(iii)efficient
			 electricity transmission, distribution, and electrical grid-based
			 storage;
							(B)technology
			 relating to energy storage;
						(C)fuel cells and
			 batteries; and
						(D)component
			 technologies for electric vehicles.
						(2)Renewable
			 energyThe term renewable energy means energy
			 generated from any of the following:
						(A)Solar, wind,
			 geothermal, or ocean based sources.
						(B)Biomass,
			 biofuels, or feedstock.
						(C)Landfill
			 gas.
						(D)Municipal solid
			 waste.
						(E)Incremental
			 hydropower.
						(F)Hydropower that
			 has been certified by the Low Impact Hydropower Institute
						(3)Small- or
			 medium-size high growth technology companyThe term small-
			 or medium-sized high growth technology company means a small business
			 concern that primarily engages in commerce in 1 or more of the following
			 industries:
						(A)Life
			 sciences.
						(B)Medical
			 devices.
						(C)Computer
			 hardware.
						(D)Computer
			 software.
						(E)Clean
			 technology.
						(F)Renewable energy
			 generation and manufacturing.
						(G)Such other
			 industries as the Secretary considers appropriate.
						(4)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Commerce.
					(5)Small business
			 concernThe term small business concern has the
			 meaning given that term under section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
					(b)Establishment
			 of Innovative Product Loan Guarantee Program
					(1)EstablishmentThe
			 Secretary shall establish a loan guarantee program to help small- and
			 medium-sized high growth technology companies who the Secretary
			 determines—
						(A)are operating in
			 a phase of the business life cycle in which technological, market, or
			 regulatory uncertainty constrains the amount of capital available from lenders
			 and equity investors to such companies during such phase; and
						(B)are unable to
			 progress to the next phase of the business life cycle because of such
			 constraints on the availability of capital.
						(2)DesignationThe
			 loan guarantee program established under paragraph (1) shall be known as the
			 Innovative Technology Development Loan Guarantee Program.
					(c)General
			 authority
					(1)In
			 generalThe Secretary may, under the program established pursuant
			 to subsection (b)(1), guarantee the full or partial repayment of a loan that
			 meets the requirements of this section.
					(2)Guarantee
			 percentageFor a loan guaranteed under the program established
			 pursuant to subsection (b)(1), the Secretary may guarantee such percentage of
			 such loan as the Secretary considers appropriate, except that such percentage
			 shall be not less than 50 percent and not more than 90 percent.
					(d)Loan
			 requirementsA loan referred to in subsection (c) meets the
			 requirements of this section if each of the following requirements is
			 met:
					(1)PurposeThe
			 loan is for—
						(A)fixed assets
			 relating to reequipping, expanding, or establishing a facility the Secretary
			 considers necessary for the loan recipient to enter the next phase of the
			 business life cycle; or
						(B)providing the
			 loan recipient with working capital the Secretary considers necessary for the
			 loan recipient to enter the next phase of the business life cycle.
						(2)Interest
			 rateThe interest rate for the loan does not exceed such maximum
			 rate as the Secretary considers appropriate.
					(3)Terms and
			 conditionsThe loan has such terms and conditions as the
			 Secretary considers commercially reasonable and consistent with prevailing
			 market standards.
					(4)Pre-qualified
			 lendersThe loan is offered by a lender who has been
			 pre-qualified under subsection (e).
					(e)Pre-qualification
			 of lendersThe Secretary shall pre-qualify lenders who—
					(1)are
			 nongovernmental entities who specialize in providing financing to high growth
			 technology companies; and
					(2)the Secretary
			 determines will expedite the loan process and are competent to carry out credit
			 underwriting, loan origination, loan documentation, loan administration, and
			 loan servicing under the program established pursuant to subsection
			 (b)(1).
					(f)SyndicationA
			 lender offering a loan that is guaranteed under the program established
			 pursuant to subsection (b)(1) shall agree not to syndicate or assign the loan
			 unless—
					(1)the loan is
			 syndicated or assigned to a third party financial institution that the
			 Secretary considers qualified;
					(2)the lender
			 retains a pre-specified portion of the unguaranteed credit risk; and
					(3)the lender
			 continues to perform as the servicing and administrative agent for the
			 loan.
					(g)DefaultNotwithstanding
			 any other provision of law, in the case of a default on a loan guaranteed under
			 this section, the lender shall have the right of first refusal to serve as
			 workout and collection agent for purposes of such default and under such terms
			 as the Secretary considers appropriate.
				(h)FeesThe
			 Secretary may establish such fees as the Secretary considers necessary to cover
			 the costs of administering the program established under subsection
			 (b)(1).
				(i)Innovative
			 Technology Development Fund
					(1)In
			 generalThere is established in the Treasury of the United States
			 a revolving fund known as the Innovative Technology Development
			 Fund (in this subsection referred to as the
			 Fund).
					(2)ElementsThere
			 shall be deposited in the fund the following, which shall constitute the assets
			 of the Fund:
						(A)Amounts paid into
			 the Fund under any provision of law or regulation established by the Secretary
			 imposing fees under subsection (h).
						(B)All other amounts
			 received by the Secretary incident to operations relating to the loan guarantee
			 program established under subsection (b)(1).
						(3)Use of
			 fundsThe Fund shall be available to the Secretary, without
			 fiscal year limitation, to carry out the provisions of this section.
					(j)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $200,000,000 for fiscal year 2011.
				IIIEducation
			301.DefinitionsIn this title:
				(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
				(2)Institution of
			 higher educationThe term
			 institution of higher education means an institution of higher
			 education, as defined in section 101(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1001(a)).
				(3)Science,
			 technology, engineering, and mathematics secondary schoolThe
			 term science, technology, engineering, and mathematics secondary
			 school means a secondary school—
					(A)with a strategic
			 focus on the subjects of science, technology, engineering, and
			 mathematics;
					(B)that limits
			 curriculum requirements; and
					(C)allows students
			 greater selective choice within the science, technology, engineering, and
			 mathematics subject areas while providing the resources to ensure adequate
			 student choice and curricular rigor.
					(4)State
			 educational agencyThe term State educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				302.Increasing
			 funding for STEM secondary schools
				(a)PurposeThe
			 purpose of this section is to increase the number of science, technology,
			 engineering, and mathematics secondary schools in the United States from 100 to
			 200.
				(b)Program
			 authorized
					(1)In
			 generalFrom amounts
			 appropriated under subsection (f), the Secretary of Education shall award
			 grants, on a competitive basis, to State educational agencies to enable the
			 State educational agencies to carry out the purposes of this section by
			 establishing or expanding science, technology, engineering, and mathematics
			 secondary schools.
					(2)Geographic
			 distributionThe Secretary
			 shall award grants under this section in a manner that ensure geographic
			 diversity.
					(c)ApplicationA
			 State educational agency desiring to receive a grant under this section shall
			 submit an application to the Secretary of Education at such time, in such
			 manner, and containing such information as the Secretary may require.
				(d)Use of
			 fundsA State educational
			 agency receiving funds under this section shall use such funds to award
			 subgrants, on a competitive basis, to local educational agencies in the State
			 in order to enable the local educational agencies to establish and maintain new
			 science, technology, engineering, and mathematics secondary schools, which may
			 include repurposing an existing secondary school to become a science,
			 technology, engineering, or mathematics school.
				(e)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this section, $50,000,000 for each
			 of fiscal years 2012 through 2021.
				303.Grants to
			 institutions of higher education for retaining STEM students
				(a)PurposeThe
			 purpose of this section is to provide positive incentives for institutions of
			 higher education to implement programs that help retain students in science,
			 technology, engineering, and mathematics programs at the institution of higher
			 education.
				(b)Program
			 authorizedThe Director shall establish a program of providing
			 awards, from funds available through the STEM Awards Trust Fund described in
			 subsection (c), to 4-year degree-granting institutions of higher education. In
			 order to receive an award under this subsection, a 4-year degree-granting
			 institution of higher education shall have—
					(1)dramatically
			 increased the percentage and number of students who enter an institution
			 intending to major in science, technology, engineering, or mathematics and who
			 do graduate from such institution with a degree in such a subject; and
					(2)demonstrably
			 sustained such increase for more than 5 years.
					(c)STEM Awards
			 Trust Fund
					(1)EstablishmentThere
			 is established in the Treasury of the United States a trust fund, to be known
			 as the STEM Awards Trust Fund (referred to in this section as the Trust
			 Fund), consisting of such amounts as are transferred to the Trust Fund
			 under paragraph (2) of this section and any interest earned on investment of
			 amounts in the Trust Fund under paragraph (3)(B).
					(2)Transfer of
			 amounts
						(A)GiftsThe
			 Director may accept, use, and dispose of gifts, not including gifts of
			 services, for the purposes of carrying out this section.
						(B)Transfer of
			 gifts into Trust FundThe Director shall, for each fiscal year,
			 transfer any amounts provided to the Director under subparagraph (A) into the
			 Trust Fund.
						(C)Transfer of
			 appropriated fundsAny amounts appropriated to carry out this
			 section shall be without fiscal year limitation, and the Director shall
			 transfer such amounts into the Trust Fund. Such amounts shall be kept in a
			 separate account or otherwise separated from any amounts transferred into the
			 Trust Fund under subparagraph (B).
						(3)Investment of
			 trust fund
						(A)In
			 generalIt shall be the duty of the Secretary of the Treasury to
			 invest such portion of the Trust Fund as is not, in the Secretary's judgment,
			 required to meet current withdrawals. Such investments may be made only in
			 interest-bearing obligations of the United States or in obligations guaranteed
			 as to both principal and interest by the United States. For such purpose, such
			 obligations may be acquired—
							(i)on
			 original issue at the issue price, or
							(ii)by
			 purchase of outstanding obligations at the market price.
							The
			 purposes for which obligations of the United States may be issued under chapter
			 31 of title 31, of the United States Code, are hereby extended to authorize the
			 issuance at par of special obligations exclusively to the Trust Fund. Such
			 special obligations shall bear interest at a rate equal to the average rate of
			 interest, computed as to the end of the calendar month next preceding the date
			 of such issue, borne by all marketable interest-bearing obligations of the
			 United States then forming a part of the Public Debt; except that where such
			 average rate is not a multiple of one-eighth of 1 percent, the rate of interest
			 of such special obligations shall be the multiple of one-eighth of 1 percent
			 next lower than such average rate. Such special obligations shall be issued
			 only if the Secretary of the Treasury determines that the purchase of other
			 interest-bearing obligations of the United States, or of obligations guaranteed
			 as to both principal and interest by the United States on original issue or at
			 the market price, is not in the public interest.(B)Sale of
			 obligationAny obligation acquired by the Trust Fund (except
			 special obligations issued exclusively to the Trust Fund) may be sold by the
			 Secretary of the Treasury at the market price, and such special obligations may
			 be redeemed at par plus accrued interest.
						(C)Credits to
			 trust fundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Trust Fund shall be credited to and
			 form a part of the Trust Fund.
						(4)Obligations
			 from trust fund
						(A)In
			 generalSubject to subparagraph (B), the Director is hereafter
			 authorized to obligate such sums as are available in the Trust Fund (including
			 any amounts not obligated in previous fiscal years) for—
							(i)providing awards
			 under subsection (b); and
							(ii)properly
			 allocable administrative costs of the Federal Government for the activities
			 specified above.
							(B)Federal
			 matchIn making any award under this section, the Director shall,
			 to the extent feasible, use equal amounts of funds in the Trust Fund that were
			 given by private entities under paragraph (2)(A) and funds in the Trust Fund
			 that were appropriated in accordance with paragraph (2)(C).
						(5)Report to
			 congressIt shall be the duty of the Secretary of the Treasury to
			 hold the Trust Fund, and (after consultation with the Director) to report to
			 the Congress each year on the financial condition and the results of the
			 operations of the Trust Fund during the preceding fiscal year and on its
			 expected condition and operations during the next fiscal year. Such report
			 shall be printed as both a House and Senate document of the session of the
			 Congress to which the report is made.
					(d)EvaluationNot
			 later than 4 years after the date of enactment of this Act, the Director shall
			 conduct an evaluation regarding the effectiveness of the program under this
			 section.
				(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $66,000,000 for each of the fiscal years 2012 through
			 2016.
				(f)Sunset
			 provision
					(1)In
			 generalThe provisions of this section shall cease to have effect
			 on the date that is 5 years after the date of enactment of this Act, unless the
			 Director—
						(A)determines, based
			 on the evaluation described in subsection (d), that the program has proven to
			 be effective in accomplishing the purposes of this section; and
						(B)submits, in
			 writing, the Director's decision to the appropriate committees of
			 Congress.
						(2)Dissolution of
			 trust fundNotwithstanding subsection (c)(2)(C), upon a
			 termination of this section under paragraph (1), all amounts in the Trust Fund
			 shall be deposited in the Treasury of the United States as miscellaneous
			 receipts.
					304.Expanding
			 undergraduate research opportunities
				(a)In
			 generalNot later than June 1, 2013, the President shall ensure
			 that not less than 10 percent of all Federal funds available for a fiscal year
			 for undergraduate student research opportunities at 4-year degree-granting
			 institutions of higher education shall be used to fund research opportunities
			 for postsecondary students during the students' first academic year of
			 postsecondary education or the summer following such first year.
				(b)Sense of
			 CongressIt is the sense of the Congress that each Federal agency
			 should restructure the agency's undergraduate student research opportunities
			 for students attending 4-year institutions of higher education, in order to
			 provide more research opportunities for postsecondary students during the
			 students' first academic year of postsecondary education or the summer
			 following such first year.
				(c)Identification
			 of research programsNot later than December 31, 2012, the head
			 of each Federal agency shall submit to the President—
					(1)a list of all
			 programs and funds available for undergraduate student research under the
			 jurisdiction of the agency; and
					(2)recommendations
			 regarding how the agency can best fulfill the requirements of subsection
			 (a).
					305.Internet
			 website promoting commercialization of technology ideas invented by federally
			 funded researchers
				(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of Commerce shall,
			 acting through the Director of the National Institute for Standards and
			 Technology, establish and maintain an Internet website that connects federally
			 funded researchers who have ideas for technologies that they believe could be
			 commercialized with persons who express interest in working with federally
			 funded researchers on the commercialization of their technologies.
				(b)Participation
			 optionalParticipation of a
			 federally funded researcher in the Internet website required by subsection (a)
			 shall be optional.
				(c)Report
					(1)In
			 generalNot later than 2 years after the establishment of the
			 Internet website required by subsection (a), the Secretary shall submit to
			 Congress a report on such Internet website.
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)The status of the
			 Internet website required by subsection (a).
						(B)An assessment of
			 such Internet website.
						(C)Such
			 recommendations as the Secretary may have for improvements to the Internet
			 website and any additional funding or legislative action as the Secretary
			 considers necessary to implement such improvements.
						(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of Commerce to carry out this section $1,000,000 for each of the
			 fiscal years 2011 through 2015. Amounts appropriated under this subsection
			 shall remain available until expended.
				306.Technology
			 Commercialization Awards Pilot Program
				(a)In
			 generalThe Director of the National Science Foundation (referred
			 to in this section as the Director), through the Partnerships
			 for Innovation Program, shall administer a Technology Commercialization Awards
			 Pilot Program through which promising technology advances derived from National
			 Science Foundation research grants shall be eligible for follow-on funding to
			 move the technology through prototype and demonstration phases, with training
			 available for researcher participants in business plan development, technology
			 transfer and commercialization, and in processes for establishing start-up
			 firms based on the technologies developed.
				(b)Competitive
			 selectionThe Director shall—
					(1)seek from
			 National Science Foundation offices and divisions recommendations on
			 outstanding research funded by the National Science Foundation with clear
			 promise that such research can be advanced close to commercialized in a 3- to
			 5-year period;
					(2)solicit
			 applications from National Science Foundation award grantees who believe that
			 they have qualifying technologies eligible for commercialization; and
					(3)award grants to
			 such National Science Foundation award grantees based on a merit-based,
			 competitive selection process.
					(c)Advisory
			 CommitteeThe Director shall form an Advisory Committee of
			 experts on technology and the technology commercialization process to advise
			 the National Science Foundation on the Technology Commercialization Awards
			 Pilot Program.
				(d)ReportNot
			 later than 3 years after the first grant is awarded under this section, the
			 Director shall—
					(1)report to the
			 relevant committees of Congress on the Technology Commercialization Awards
			 Pilot Program’s results; and
					(2)make
			 recommendations on whether and how such a technology commercialization fund
			 could be adopted by other Federal research and development agencies.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of the fiscal years 2011 through
			 2015.
				IVManufacturing
			 and export promotions
			401.Manufacturing
			 assistance program for small- and medium-sized manufacturers in the United
			 States
				(a)DefinitionsIn
			 this section:
					(1)SecretaryThe
			 term Secretary means the Secretary of Commerce.
					(2)Small- and
			 medium-sized domestic manufacturersThe term small- and
			 medium-sized domestic manufacturers means businesses—
						(A)with not more
			 than 500 employees; and
						(B)with facilities
			 located in the United States that mechanically, physically, or chemically
			 transform materials, substances, or components into new products, including
			 component parts.
						(b)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall establish a manufacturing assistance program for small- and medium-sized
			 domestic manufacturers for the purposes of promoting the manufacturing of goods
			 in the United States and enabling those manufacturers to be competitive in the
			 global economy by—
					(1)identifying and
			 reducing regulatory burdens on those manufacturers under subsection (c);
			 and
					(2)providing those
			 manufacturers with information and other assistance under subsection
			 (d).
					(c)Reduction of
			 regulatory burdensThe Secretary shall—
					(1)identify any
			 regulatory requirements applicable to small- and medium-sized domestic
			 manufacturers that—
						(A)impose an
			 unnecessary burden on those manufacturers; and
						(B)may be eliminated
			 or reduced in order to promote the manufacture of goods in the United
			 States;
						(2)take appropriate
			 action to eliminate or reduce the regulatory requirements identified under
			 paragraph (1); and
					(3)not later than 1
			 year after the date on which the Secretary establishes the program required by
			 subsection (b), submit to Congress a report that makes recommendations with
			 respect to action by Congress that may be necessary to eliminate or reduce the
			 regulatory requirements identified under paragraph (1).
					(d)AssistanceThe
			 Secretary shall assist small- and medium-sized domestic manufacturers by
			 providing the manufacturers with information with respect to—
					(1)how small- and
			 medium-sized domestic manufacturers can comply efficiently with regulations
			 applicable to those manufacturers;
					(2)recently proposed
			 and recently prescribed regulations likely to have an effect on small- and
			 medium-sized domestic manufacturers; and
					(3)how small- and
			 medium-sized domestic manufacturers can express their views and provide input
			 with respect to any policy developments relating to the manufacture of products
			 in the United States.
					(e)Report on
			 effectiveness of programNot later than January 1, 2015, the
			 Secretary shall submit to Congress a report on the program established under
			 subsection (b) that includes—
					(1)an assessment of
			 the extent to which the program has been effective—
						(A)in identifying
			 and reducing regulatory burdens on small- and medium-sized domestic
			 manufacturers under subsection (c);
						(B)in providing
			 information and other assistance to small- and medium-sized domestic
			 manufacturers under subsection (d); and
						(C)in promoting the
			 manufacturing of goods in the United States and enabling small- and
			 medium-sized domestic manufacturers to be competitive in the global
			 economy;
						(2)detailed
			 information with respect to the nature, location, and duration of any jobs
			 created as a result of the program established under subsection (b) and a
			 description of the methodology used to compile that information; and
					(3)any
			 recommendations with respect to continuing or improving the program established
			 under subsection (b).
					(f)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary $15,000,000 for each of the fiscal years 2011 through 2015 to carry
			 out the program established under subsection (b).
				402.Removing
			 barriers for exporting industries in the United StatesNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary for International Trade of the
			 Department of Commerce shall submit to Congress a report—
				(1)identifying the 20 industries in the United
			 States that export the most goods or services;
				(2)identifying regulatory and policy barriers
			 to exportation for those industries; and
				(3)making recommendations with respect to
			 legislative action that could by taken by Congress to reduce those
			 barriers.
				403.Improving
			 access to international marketsThere are authorized to be appropriated to
			 the United States Trade Representative $2,000,000 for each of the fiscal years
			 2011 through 2013 to initiate any proceeding to resolve a dispute relating to
			 barriers to market access with a country—
				(1)that is a WTO member (as that term is
			 defined in section 2(10) of the Uruguay Round Agreements Act (19 U.S.C.
			 3501(10))); or
				(2)with which the United States has a trade
			 agreement in effect.
				VOffsets
			501.Limitation on
			 Government printing costsNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Management and Budget shall coordinate with the heads of Federal
			 departments and independent agencies to—
				(1)determine which
			 Government publications could be available on Government websites and no longer
			 printed and to devise a strategy to reduce overall Government printing costs
			 over the 10-year period beginning with fiscal year 2011, except that the
			 Director shall ensure that essential printed documents prepared for social
			 security recipients, medicare beneficiaries, and other populations in areas
			 with limited Internet access or use continue to remain available;
				(2)establish
			 government-wide Federal guidelines on employee printing; and
				(3)issue on the
			 Office of Management and Budget's public website the results of a cost-benefit
			 analysis on implementing a digital signature system and on establishing
			 employee printing identification systems, such as the use of individual
			 employee cards or codes, to monitor the amount of printing done by Federal
			 employees; except that the Director of the Office of Management and Budget
			 shall ensure that Federal employee printing costs unrelated to national
			 defense, homeland security, border security, national disasters, and other
			 emergencies do not exceed $860,000,000 annually.
				502.Eliminating
			 bonuses for poor performance by Government contractors
				(a)Guidance on
			 linking of award and incentive fees to outcomesNot later than 180 days after the date of
			 enactment of this Act, each Federal department or agency shall issue guidance,
			 with detailed implementation instructions (including definitions), on the
			 appropriate use of award and incentive fees in department or agency
			 programs.
				(b)ElementsThe
			 guidance under subsection (a) shall—
					(1)ensure that all
			 new contracts using award fees link such fees to outcomes (which shall be
			 defined in terms of program cost, schedule, and performance);
					(2)establish
			 standards for identifying the appropriate level of officials authorized to
			 approve the use of award and incentive fees in new contracts;
					(3)provide guidance
			 on the circumstances in which contractor performance may be judged to be
			 excellent or superior and the percentage of the available award fee which
			 contractors should be paid for such performance;
					(4)establish
			 standards for determining the percentage of the available award fee, if any,
			 which contractors should be paid for performance that is judged to be
			 acceptable, average, expected, good, or satisfactory;
					(5)ensure that no
			 award fee may be paid for contractor performance that is judged to be below
			 satisfactory performance or performance that does not meet the basic
			 requirements of the contract;
					(6)provide specific
			 direction on the circumstances, if any, in which it may be appropriate to roll
			 over award fees that are not earned in one award fee period to a subsequent
			 award fee period or periods;
					(7)ensure that the
			 Department or agency—
						(A)collects relevant
			 data on award and incentive fees paid to contractors; and
						(B)has mechanisms in
			 place to evaluate such data on a regular basis; and
						(8)include
			 performance measures to evaluate the effectiveness of award and incentive fees
			 as a tool for improving contractor performance and achieving desired program
			 outcomes.
					(c)Return of
			 unearned bonusesAny funds intended to be awarded as incentive
			 fees that are not paid due to contractors' inability to meet the criteria
			 established by this section shall be returned to the Treasury.
				
